 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re                                               Case No. 18-50398 MEH
                                                         Chapter 7
12                                                       Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                       REQUEST FOR JUDICIAL NOTICE IN
                    Debtor.                              SUPPORT OF EX PARTE APPLICATION
14                                                       FOR ORDER AUTHORIZING TRUSTEE
                                                         TO DELIVER SANCTION FEES
15                                                       AWARDED TO SPECIAL COUNSEL
                                                         (Parrish Law Offices)
16
                                                         [No Hearing Requested]
17

18
19           Pursuant to Rule 201(b)(2) of the Federal Rules of Evidence, Doris Kaelin, the duly

20   appointed and acting Chapter 7 Trustee for the bankruptcy estate of TechShop, Inc. (“Debtor”) files

21   this request for judicial notice in support of her Ex Parte Application for Order Authorizing Trustee

22   to Deliver Sanction Fees Awarded to Special Counsel (Parrish Law Offices).

23           1.     Attached hereto as Exhibit 1 is a true and correct copy of the Declaration of Proposed

24   Special Counsel (Parrish Law Offices) filed May 9, 2018 as Docket No. 80-1.

25           2.     Attached hereto as Exhibit 2 is a true and correct copy of the Order Re: Discovery

26   Joint Letters entered in the case entitled TechShop, Inc. v. Dan Rasure, TechShop 2.0 LLC, and

27   ///

28   ///


Case: 18-50398      Doc# 205-1      Filed: 01/24/19    Entered: 01/24/19 14:55:51        Page 1         1
                                             of 15
 1   TechShop 2.0 San Francisco LLC, pending before the United States District Court, Northern

 2   District of California as Case No. 18-CV-01044 DMR.

 3

 4   DATED: January 24, 2019          RINCON LAW LLP

 5

 6
                                      By: /s/ Gregg S. Kleiner
 7                                        GREGG S. KLEINER
                                          Counsel for DORIS A. KAELIN,
 8                                        Trustee in Bankruptcy
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 18-50398    Doc# 205-1     Filed: 01/24/19   Entered: 01/24/19 14:55:51   Page 2      2
                                          of 15
    Case: 18-50398   Doc# 80-1   Filed: 05/09/18   Entered: 05/09/18 06:30:56   Page 1 of
                                             10

                                                                                EXHIBIT 1
Case: 18-50398   Doc# 205-1      Filed: 01/24/19     Entered: 01/24/19 14:55:51       Page 3
                                          of 15
    Case: 18-50398   Doc# 80-1   Filed: 05/09/18   Entered: 05/09/18 06:30:56   Page 2 of
                                             10

                                                                                EXHIBIT 1
Case: 18-50398   Doc# 205-1      Filed: 01/24/19     Entered: 01/24/19 14:55:51       Page 4
                                          of 15
    Case: 18-50398   Doc# 80-1   Filed: 05/09/18   Entered: 05/09/18 06:30:56   Page 3 of
                                             10

                                                                                EXHIBIT 1
Case: 18-50398   Doc# 205-1      Filed: 01/24/19     Entered: 01/24/19 14:55:51       Page 5
                                          of 15
                                                                          EXHIBIT A
  Case: 18-50398   Doc# 80-1    Filed: 05/09/18    Entered: 05/09/18 06:30:56    Page 4 of
                                            10
                                                                                EXHIBIT 1
Case: 18-50398     Doc# 205-1    Filed: 01/24/19     Entered: 01/24/19 14:55:51      Page 6
                                          of 15
                                                                          EXHIBIT A
  Case: 18-50398   Doc# 80-1    Filed: 05/09/18    Entered: 05/09/18 06:30:56    Page 5 of
                                            10
                                                                                EXHIBIT 1
Case: 18-50398     Doc# 205-1    Filed: 01/24/19     Entered: 01/24/19 14:55:51      Page 7
                                          of 15
                                                                          EXHIBIT A
  Case: 18-50398   Doc# 80-1    Filed: 05/09/18    Entered: 05/09/18 06:30:56    Page 6 of
                                            10
                                                                                EXHIBIT 1
Case: 18-50398     Doc# 205-1    Filed: 01/24/19     Entered: 01/24/19 14:55:51      Page 8
                                          of 15
                                                                          EXHIBIT A
  Case: 18-50398   Doc# 80-1    Filed: 05/09/18    Entered: 05/09/18 06:30:56    Page 7 of
                                            10
                                                                                EXHIBIT 1
Case: 18-50398     Doc# 205-1    Filed: 01/24/19     Entered: 01/24/19 14:55:51      Page 9
                                          of 15
                                                                         EXHIBIT A
  Case: 18-50398    Doc# 80-1   Filed: 05/09/18   Entered: 05/09/18 06:30:56    Page 8 of
                                            10
                                                                               EXHIBIT 1
Case: 18-50398     Doc# 205-1   Filed: 01/24/19    Entered: 01/24/19 14:55:51      Page 10
                                          of 15
                                                                         EXHIBIT A
  Case: 18-50398    Doc# 80-1   Filed: 05/09/18   Entered: 05/09/18 06:30:56    Page 9 of
                                            10
                                                                               EXHIBIT 1
Case: 18-50398     Doc# 205-1   Filed: 01/24/19    Entered: 01/24/19 14:55:51      Page 11
                                          of 15
                                                                           EXHIBIT A
   Case: 18-50398    Doc# 80-1   Filed: 05/09/18    Entered: 05/09/18 06:30:56   Page 10
                                            of 10
                                                                             EXHIBIT 1
Case: 18-50398      Doc# 205-1   Filed: 01/24/19     Entered: 01/24/19 14:55:51    Page 12
                                           of 15
                                          Case 4:18-cv-01044-HSG Document 97 Filed 11/14/18 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TECHSHOP, INC.,
                                   7                                                        Case No. 18-cv-01044-HSG (JCS)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER RE: DISCOVERY JOINT
                                   9                                                        LETTERS
                                         DAN RASURE, et al.,
                                  10                                                        Re: Dkt. Nos. 85, 93, 94, 95, 96
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties to this case have repeatedly failed in their obligation to resolve even the most

                                  14   simple discovery issues without court intervention. Now, at the close of discovery, the situation is

                                  15   no different. These five letters, only one of which is jointly prepared as required by the court’s

                                  16   previous orders, are resolved as follows.

                                  17          Docket Number 85: Privilege Log and Redaction of Customer Names.

                                  18          GRANTED IN PART AND DENIED IN PART. Plaintiff’s motion for revision of

                                  19   defendants’ privilege log is DENIED. Plaintiff does not dispute defendants’ contention that

                                  20   Kansas law governs the scope of the marital privilege in this case. Plaintiff does not provide any

                                  21   authority for the proposition that under Kansas law, any further disclosure, such as the subject

                                  22   matter of the conversations between husband and wife, are relevant to the issue of whether the

                                  23   communications at issue are privileged.

                                  24          Plaintiff’s motion to compel defendants to provide copies of documents without redaction

                                  25   of customer names is GRANTED IN PART AND DENIED IN PART. The Court has already

                                  26   ruled that defendants need not disclose all of their customer names. Rather, defendants were

                                  27   required to disclose a sampling of their customers. Accordingly, within thirty (30) days,

                                  28   defendants are ordered to un-redact any names of customers, contained in the documents already




                                                                                                                           EXHIBIT 2
               Case: 18-50398                     Doc# 205-1          Filed: 01/24/19      Entered: 01/24/19 14:55:51            Page 13
                                                                                of 15
                                          Case 4:18-cv-01044-HSG Document 97 Filed 11/14/18 Page 2 of 3




                                   1   produced, where those customers are among the sampling of customers already disclosed.

                                   2          Docket Number 93, 94: Attorneys’ Fees and Costs.

                                   3          GRANTED IN PART AND DENIED IN PART. The court has previously awarded

                                   4   plaintiff certain attorneys’ fees and costs incurred in connection with a prior discovery dispute but

                                   5   had not yet set the amount of that award. Nonetheless, plaintiff argues that defendant is in

                                   6   contempt of court for failing to pay the amount of fees and costs demanded by plaintiff. Of

                                   7   course, plaintiff is wrong. In addition, plaintiff included time billed for work on issues with

                                   8   respect to which the court did not order any relief – but rather which the parties ultimately worked

                                   9   out or on which the court did not grant any relief to plaintiff. Accordingly, the court finds that

                                  10   $10,000.00 is a reasonable amount attorneys’ fees and costs incurred as awarded in this court’s

                                  11   October 12th Order. Defendants are ORDERED to pay this amount to Doris Kaelin, as Trustee

                                  12   for the Estate of TechShop, Inc., within sixty (60) days of the date of this order.
Northern District of California
 United States District Court




                                  13          Docket Number 95, 96: Plaintiff’s Response to Defendants’ Interrogatories. GRANTED

                                  14   IN PART AND DENIED IN PART. The Court is of the opinion that contention interrogatories

                                  15   of the type at issue here are proper at the close of discovery. Plaintiff is ORDERED to amend its

                                  16   interrogatory answers within ten (10) days of this order as follows:

                                  17          Interrogatory Number 2(c) and (d): GRANTED IN PART. Plaintiff is ordered to specify

                                  18   all persons with knowledge of likelihood of confusion relating to defendant’s use of any

                                  19   confusingly variation of plaintiff’s trademarks, and to identify by bates number all documents

                                  20   relating to such likelihood of confusion.

                                  21          Interrogatory Number 3: GRANTED IN PART. Plaintiff is ordered to identify all

                                  22   instances of actual confusion, identify specifically all persons with knowledge of such instances of

                                  23   actual confusion, and identify by bates number all documents relating to such instances of actual

                                  24   confusion.

                                  25          Interrogatory Number 4: GRANTED IN PART. Plaintiff is ordered to identify all

                                  26   instances of actual confusion, identify specifically all persons with knowledge of such instances of

                                  27   actual confusion, and identify by bates number all documents relating to such instances of actual

                                  28   confusion.
                                                                                         2


                                                                                                                             EXHIBIT 2
                Case: 18-50398                      Doc# 205-1       Filed: 01/24/19         Entered: 01/24/19 14:55:51           Page 14
                                                                               of 15
                                          Case 4:18-cv-01044-HSG Document 97 Filed 11/14/18 Page 3 of 3




                                   1          Interrogatory Number 5: DENIED without prejudice to renewing this motion within ten

                                   2   (10) days after disclosure of expert reports, if those reports do not answer the interrogatory.

                                   3          Interrogatory Number 7: GRANTED IN PART. Plaintiff is ordered to specify each and

                                   4   every demand that any defendant cease using any mark upon which plaintiff’s claims are based,

                                   5   specifically identify all persons with knowledge of those demands, and identify by bates number

                                   6   all documents that relate to those demands.

                                   7          IT IS SO ORDERED.

                                   8   Dated: November 14, 2018

                                   9                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  10                                                    Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3


                                                                                                                           EXHIBIT 2
           Case: 18-50398                        Doc# 205-1         Filed: 01/24/19       Entered: 01/24/19 14:55:51             Page 15
                                                                              of 15
